—Application by petitioner, a suspended attorney, who was admitted in this court on November 26, 1958, whose period of suspension has expired, for reinstatement as an attorney and counselor-at-law.
Cross application by the Grievance Committee to strike the petitioner’s name from the roll of attorneys on ground that he has been convicted of several crimes, two of which occurred in New York State (1) grand larceny in the second degree on May 16, 1966 in Kings County, and (2) attempted forgery in the third degree on June 27, 1966 in Nassau County.
Application denied and cross application granted.
Irwin Hall is disbarred from the practice of law in the State of New York and the Clerk of this court is directed to strike his name from the roll of attorneys and counselors-at-law, nunc pro tunc, as of May 16, 1966. Mollen, P. J., Lazer, Mangano, Gibbons and Brown, JJ., concur.